Citation Nr: 0924662	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
post-operative degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that granted service connection for post-
operative degenerative joint disease of the left knee and 
assigned a 10 percent rating, effective March 1, 2006.   In 
October 2006, the RO increased the evaluation of the 
Veteran's service-connected left knee disorder to 20 percent 
disabling, effective 
March 1, 2006.  

The Veteran testified at a Travel Board hearing in April 
2009.  

In May 2009, the Veteran submitted additional medical 
evidence pertaining to left hip pain to the Board with a 
waiver of initial RO consideration of the evidence.  It 
appears that the Veteran is seeking service connection for a 
left hip disorder.  This matter is referred to the RO for 
clarification and any necessary action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An operative report from Bergan Mercy Medical Center shows 
that the Veteran underwent an arthroscopy of his left knee in 
December 2006.  In an April 2007 letter, the Veteran's 
surgeon reported that the Veteran's left knee was permanently 
impaired and that he was likely going to experience 
progressive degenerative changes over time.  The Veteran has 
not undergone a VA examination since his left knee surgery in 
December 2006.  As such, the Boards finds that the Veteran 
must be given a full and complete VA examination of the left 
knee, to asses the current level of severity of the Veteran's 
left knee disability, following his knee surgery and 
temporary 100 percent evaluation due to that surgery.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and extent of his service-connected left 
knee disability.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  The 
examiner should provide the range of 
motion of the Veteran's left knee and 
should note the presence (including degree 
of severity) or absence of any subluxation 
or lateral instability of this joint.  The 
examiner is also requested to note whether 
the Veteran's left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service- connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his left knee repeatedly over a period of 
time.

2.  Then, the RO should readjudicate the 
Veteran's claim for an initial rating in 
excess of 20 percent for the left knee 
disorder.  If the determination of this 
claim remains unfavorable to the Veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time to respond before this case 
is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




